Exhibit 10.1 – Second Amendment to Limited Waiver to Note Agreement and Guaranty
Agreement entered into as of January 30, 2009 by and among St. Louis
Post-Dispatch LLC, Pulitzer Inc. and the Note-Holders party thereto

 

SECOND AMENDMENT TO LIMITED WAIVER TO NOTE AGREEMENT AND GUARANTY AGREEMENT

 

          THIS SECOND AMENDMENT TO LIMITED WAIVER TO NOTE AGREEMENT AND GUARANTY
AGREEMENT (this "Amendment") is entered into as of January 30, 2009 by and among
ST. LOUIS POST-DISPATCH LLC, a Delaware limited liability company (the
"Company"), PULITZER INC., a Delaware corporation (the "Guarantor"), and the
undersigned holders of Notes (as hereinafter defined) (the Company, the
Guarantor and the undersigned holders of Notes being collectively referred to
herein as the "Parties"). Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Waiver or the
Note Agreement (as each such term is defined in Recital A below), as amended
hereby.

 

Recitals

 

          A.        Reference is made to (i) that certain Note Agreement, dated
as of May 1, 2000, among the Company and the holders of the senior notes issued
thereunder, as amended prior to the date hereof (the "Note Agreement") and (ii)
that certain Limited Waiver to Note Agreement and Guaranty Agreement, entered
into as of December 26, 2008, by and among the Parties, as amended prior to the
date hereof (the "Waiver").

 

          B.        The Company and the Guarantor have requested, and the
holders of the Notes have agreed, subject to the terms and conditions of this
Amendment, to extend the terms of the Waiver as set forth herein.

 

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

          1.         Extension of Waiver Period. Paragraph 2 of the Waiver is
hereby amended by substituting "February 6, 2009" for "January 30, 2009" in each
place that the latter date appears in such paragraph.

 

          2.         Waiver Remains in Full Force and Effect. Except as
expressly amended by this Amendment, all terms, conditions, covenants and other
provisions contained in the Waiver are hereby ratified and shall be and remain
in full force and effect; provided, however, that (a) the conditions to
effectiveness contained herein shall supersede those contained in the Waiver,
and (b) no additional Waiver Fee or other fee shall be payable in connection
with this Amendment.

 

          3.         Conditions to Effectiveness. This Amendment shall become
effective, as of the date first written above (the "Effective Date"), when the
Company, the Guarantor and the Required Holders shall have signed a counterpart
hereof (whether the same or separate counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
Bingham McCutchen LLP, One State Street, Hartford CT 06001, Attention: Chip
Fisher (facsimile number: 860-240-2564/e-mail address: chip.fisher
@bingham.com).

 

--------------------------------------------------------------------------------

 

4.

Miscellaneous.

 

             (a)        Ratification and Confirmation. Except as specifically
modified herein, the Waiver shall remain in full force and effect, and is hereby
ratified and confirmed.

 

          (b)       No Waiver. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any holder of Notes, nor constitute a
waiver of any provision of the Note Agreement, the Guaranty Agreement, any Note
or any other instrument or agreement entered into in connection therewith or
otherwise related thereto.

 

         (c)       Representation and Warranty. The Company and the Guarantor
jointly and severally represent and warrant that (i) none of the events
described in clauses (w), (x) or (y) of Section 2 of the Waiver has occurred and
(ii) each is in compliance with its respective obligation under Section 3 of the
Waiver.

 

          (d)       GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK.

 

          (e)       Counterparts. This Amendment may be executed in counterparts
(including those transmitted by facsimile), each of which shall be deemed an
original and all of which taken together shall constitute one and the same
document. Delivery of this Amendment may be made by facsimile transmission of a
duly executed counterpart copy hereof.

 

[The remainder of this page is intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------

                      IN WITNESS WHEREOF, the undersigned have caused this
Amendment to be executed and delivered by their duly authorized officers as of
the date first above written.

 

ST. LOUIS POST-DISPATCH LLC

 

 

By:

PULITZER INC., as Managing Member

 

 

By: /s/Carl G. Schmidt

 

Name:

Carl G. Schmidt

 

Title:

Treasurer

 

 

PULITZER INC.

 

By: /s/Carl G. Schmidt

 

Name:

Carl G. Schmidt

 

Title:

Treasurer

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/Paul H. Procyk

 

Name: Paul H. Procyk

 

Title:

Vice President

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

AIG ANNUITY INSURANCE COMPANY

 

 

By:

AIG Global Investment Corp., Investment Advisor

 

By: /s/Richard Conway

 

Name: Richard Conway

 

Title:

Managing Director

 

AIG EDISON LIFE INSURANCE COMPANY

 

 

By:

AIG Global Investment Corp., Investment Sub-Advisor

 

By: /s/ Richard Conway

 

Name: Richard Conway

 

Title:

Managing Director

 

[Signature Page to Second Amendment to Limited Waiver]

 

--------------------------------------------------------------------------------

GENWORTH LIFE AND ANNUITY INSURANCE COMPANY

(as Successor by Merger to First Colony Insurance Company)

 

By: /s/John R. Endres

 

Name:

John R. Endres

Title:              Investment Officer  

THE NORTHWESTERN MUTUAL LIFE INSURANCE

COMPANY

 

 

By: /s/Richard A. Strait

 

Name:

Richard A. Strait

Its Authorized Representative  

THE NORTHWESTERN MUTUAL LIFE INSURANCE

COMPANY, for its Group Annuity Separate Account

 

By: /s/Richard A. Strait

 

Name:

Richard A. Strait

Its Authorized Representative  

PACIFIC LIFE INSURANCE COMPANY

 

By:/s/ Diane W. Dales

 

Name: Diane W. Dales

 

Title: Assistant Vice President

 

 

By:/s/ Peter S. Fiek

 

Name: Peter S. Fiek

 

Title: Assistant Secretary

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Limited Waiver]

 

--------------------------------------------------------------------------------